 
EXHIBIT 10.6


FOURTH AMENDMENT TO LOAN AGREEMENT


This Fourth Amendment to Loan Agreement (this "Fourth Amendment") is entered
into as of the 22nd day of October, 2010, by and among MEXCO ENERGY CORPORATION,
a Colorado corporation, and FORMAN ENERGY CORPORATION, a New York corporation
(collectively, "Borrowers") and BANK OF AMERICA, N.A., a national banking
association ("Bank").


Recitals:


A.     Borrowers and Bank entered into that certain Loan Agreement dated
December 31, 2008, as amended by First Amendment to Loan Agreement dated
December 28, 2009, by Second Amendment to Loan Agreement dated March 1, 2010,
and by Third Amendment to Loan Agreement dated September 30, 2010 (the "Loan
Agreement").


B.     Pursuant to the terms of the Loan Agreement, Bank provided Borrowers a
revolving line of credit loan with a Facility No. I Commitment (as defined in
the Loan Agreement) in the amount of $4,900,000.00 (the "Facility No. 1 Loan").


C.     Borrowers and Bank desire to amend the Loan Agreement to, among other
matters, reflect the extension of the maturity date of the Facility No. 1 Loan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, it is hereby agreed among
Bank and Borrowers as follows:


Agreement


1.      Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.


2.      Section 1.2 of the Loan Agreement (Availability Period) is hereby
amended in its entirety to read as follows:


1.2     Availability Period.


The line of credit is available between the date of this Agreement and November
30, 20 12, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date").


 

--------------------------------------------------------------------------------

3.      Section 7.3 of the Loan Agreement (Tangible Net Worth) is hereby amended
in its entirety to read as follows:


7.3     Tangible Net Worth.


To maintain on a consolidated basis, Tangible Net Worth equal to at least the
sum of the following:


(a)     Ten Million Dollars ($10,000,000); plus



 
(b)
The sum of 50% of net income after income taxes (without subtracting losses)
earned in each quarterly accounting period commencing after June 30, 2010; plus



(c)     The net proceeds for from any equity securities issues after the date of
this Agreement.


As used herein, "Tangible Net Worth" means the value of total assets (including
leaseholds and leasehold improvements and reserves against assets but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses and other like intangibles, and monies due
from affiliates, officers, directors, employees, shareholders, members or
managers) less total liabilities, including but not limited to accrued and
deferred income taxes, but excluding the non-current portion of Subordinated
Liabilities. "Subordinated Liabilities" means liabilities subordinated to the
Borrowers' obligations to the Bank in a manner acceptable to the Bank in its
sole discretion.


4.      The amount of the Borrowing Base and the Facility No. 1 Commitment under
the Loan Agreement shall remain at $4,900,000 until redetermined by Bank in
accordance with Section 1.3 of the Loan Agreement.


5.      By their execution hereof, Borrowers hereby affirm and ratify the Loan
Agreement as amended hereby, and all of the other loan documents executed in
connection with the Loan Agreement.


6.      Neither the execution by Bank of this Fourth Amendment nor anything
contained herein shall in any way be construed or operate as a waiver by Bank of
any event of default under the Loan Agreement or the other loan documents
executed in connection therewith (whether now existing or that may occur
hereafter) or any of Bank's rights under the Loan Agreement or any of such other
loan documents.


7.      Except as provided herein, all terms and provisions of the Loan
Agreement shall remain  unchanged .
-2-

--------------------------------------------------------------------------------

8.      As an inducement to Bank to enter into this Fourth Amendment, Borrowers
represent and warrant to Bank that (i) the representations and warranties
contained in the Loan Agreement are true and correct as of the date hereof, (ii)
Borrowers have not breached any of the covenants contained in the Loan Agreement
or the other loan documents executed in connection therewith (except as may have
been waived in writing by Bank), and (iii) no event of default now exists under
the Loan Agreement, nor does there exist any condition or event which, with
notice and/or lapse of time, would constitute such an event of default.


9.      THIS FOURTH AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT   ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES .


EXECUTED effective as of the date first above written.


BORROWERS:
BANK:
       
MEXCO ENERGY CORPORATION
BANK OF AMERICA, N.A.
       
By:
/s/ Nicholas C. Taylor
By:
/s/ Rose M. Storey
 
Nicholas C. Taylor
 
Rose M. Storey
 
President
 
Assistant Vice President



FORMAN ENERGY CORPORATION


By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
President
 



-3-